EXHIBIT 10.1

 

[TOREADOR LETTERHEAD]

 

 

November 8, 2006

 

Mr. Michael J. FitzGerald

4809 Cole Avenue, Suite 108

Dallas, Texas 75205

 

 

Re:

Potential Grants of Restricted Stock under the Toreador Resources Corporation
2005 Long-Term Incentive Plan (the “Plan”)

 

Dear Mike:

 

As you know, over the years, Toreador Resources Corporation (the “Company”) has
continued to grant equity awards to its employees in an effort to provide
employees with attractive incentives to continue providing services to the
Company. Based upon the Company’s desire to continue to provide incentives to
its employees, the Company may offer you an opportunity receive future grants of
Restricted Stock pursuant to the Plan in the discretion of the board of
directors (the “Board”) based upon the achievement by the Company of certain
performance objectives. This letter describes your rights at certain times to
grants of restricted stock upon a Change in Control (as defined in the Plan) to
which the Company or any of its subsidiaries is a party (a “Triggering Change in
Control”).

 

1.

In the event the Company achieves certain performance objectives as established
by the Board from time to time, the Company may, in its sole discretion, grant
you shares of restricted stock in the future, provided that you are still
employed by the Company on the date of such grants. These awards shall be
subject to the terms and conditions of the award agreement provided to you at
the time of grant.

 

2.

If a Triggering Change in Control occurs, you are employed by the Company on the
date of the Triggering Change in Control and you have not received a grant in
either 2009 or 2010, then immediately prior to the effective date of such
Triggering Change in Control, the Company shall grant to you 16,000 shares of
restricted stock, which would be 100% vested on the date of grant. If a
Triggering Change in Control occurs, you are employed by the Company on the date
of the Triggering Change in Control and you have received a grant in 2009 but
not in 2010, then immediately prior to the effective date of such Triggering
Change in Control, the Company shall grant to you 8,000 shares of restricted
stock, which would be 100% vested on the date of grant. For example, if a
Triggering Change in Control occurs in 2009 and you have already received the
grant of restricted stock in 2009, then immediately prior to the effective date
of the Triggering Change in Control, you would be eligible to receive the grant
for 2010; a grant of 8,000 shares of restricted stock, which would be 100%
vested on the date of grant. Your rights to receive restricted stock upon a
Triggering Change in Control terminate upon the earliest of the following: (i)
your termination of employment with the Company, (ii) your receipt of a grant of
restricted stock in 2010 or (iii) January 1, 2011.

 

 



 



 

November 8, 2006

Page 2

 

 

 

 

3.

Subject to Paragraph 2 hereof, any proposed grant described in this letter is
subject to the terms and conditions of the Plan, as it may be amended from time
to time, and any award agreements provided to you at the time of grant.

 

4.

Subject to Paragraph 2 hereof, the Company reserves the right to amend or
terminate the Plan at any time; provided, however, any amendment or termination
shall be subject to the obligation of the Company to reserve sufficient number
of shares of restricted stock under the Plan or any other Company plan that
provides you with similar rights as the Plan provides. This letter does not
constitute a contract between you and the Company for continued employment.

 

If you have any questions, please contact me.

 

Very truly yours,

 

TOREADOR RESOURCES CORPORATION

 

 

By:

/s/ G. Thomas Graves III

G. Thomas Graves III

President and CEO

 

 



 

 

 